Case 19-03019-KLP        Doc 1    Filed 02/12/19 Entered 02/12/19 15:01:10           Desc Main
                                  Document      Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  (Richmond Division)


In re                                     )
                                          )
DIGITAL INK, INC., and                    )
CHRISTOPHER DAVID McGINNIS,               )                 Case No. 18-30056 KLP
                                          )                 Chapter 7
      Debtors.,                           )                 (Jointly Administered)
__________________________________________)
                                          )
HARRY SHAIA, JR., Trustee,                )
                                          )
      Plaintiff,                          )
v.                                        )                 A.P. No. 18-03098-KLP
                                          )
BMST, INC., DIGITAL INK, INC.,            )
CHRISTOPHER DAVID McGINNIS,               )
MARK BELTRAMI and GABREILLE               )
RAGLAND, a/k/a GABRIELLE CARDINALE,       )
                                          )
      Defendants.                         )
__________________________________________)

                        ORDER GRANTING MOTION TO SEVER

        Upon the Motion to Sever filed by Defendant Gabrielle Ragland (the “Motion”), and for

good cause shown, it is hereby

        ORDERED that the Motion is GRANTED, and it is further

        ORDERED that Counts I-IV, being all claims against Defendant Ragland, are hereby

severed from the remaining counts. The Clerk shall open a separate Adversary Proceeding with

a separate Adversary Proceeding number in the Jointly Administered main case, and all further

proceedings related to Counts I-IV shall be filed in that Adversary Proceeding, which shall be

deemed brought solely by the Trustee of the estate of Christopher David McGinnis, No. 17-

32815-KLP, against Ms. Ragland, who shall no longer be deemed a party in No. 18-03098.
Case 19-03019-KLP      Doc 1     Filed 02/12/19 Entered 02/12/19 15:01:10   Desc Main
                                 Document      Page 2 of 3


        Feb 11 2019                            /s/ Keith L. Phillips
Dated: ___________                             _________________________________
                                               Judge, U.S. Bankruptcy Court
                     Feb 12 2019
Entered on Docket:   ______________

I ASK FOR THIS:

_/s/ Daniel M. Press _______
Daniel M. Press, VSB 37123
CHUNG & PRESS, P.C,
6718 Whittier Ave., Suite 200
McLean, VA 22101
(703) 734-3800
Counsel for Defendant Ragland


SEEN:


/s/ Kimberly A. Taylor______
Kimberly A. Taylor, Esq.
Kepley Broscious & Biggs, PLC
2211 Pump Road
Richmond, VA 23233
(757) 636-9826
Counsel for Plaintiff

SEEN:

/s/ Franklin R. Cragle, III_______
Franklin R. Cragle, III, Esq.
Hirschler Fleischer, PC
2100 East Cary St., PO Box 500
Richmond, VA 23218-0500
(804) 771-9515
Counsel for Defendants Beltrami and BMST

SEEN:

/s/ Robert A. Canfield________
Robert A. Canfield, Esq.
Canfield, Wells & Kruck, LLP
4124 E. Parham Road
Henrico, VA 23228
(804) 673-6600
Counsel for Defendant McGinnis
Case 19-03019-KLP       Doc 1    Filed 02/12/19 Entered 02/12/19 15:01:10          Desc Main
                                 Document      Page 3 of 3




                              Local Rule 9022-1(C) Certification

The foregoing Order was endorsed by and/or served upon all necessary parties pursuant to Local
Rule 9022-1(C).
                                          __/s/Daniel M. Press___
                                          Daniel M. Press
